Citation Nr: 1142558	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  06-14 266	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral pes planus.

2. Entitlement to service connection for a disability of the fifth toe of each foot to include a hammertoe.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1975 to October 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In February 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In May 2011, the Board sought an advisory opinion from a podiatrist within the Veterans Health Administration (VHA) on the questions of whether the Veteran's bilateral foot disabilities to include pes planus and disabilities of the bilateral fifth toes were incurred in or aggravated by military service.  The opinion was received in July 2011 and a copy was furnished to the Veteran and his representative.  The Veteran submitted a written statement in September 2011 agreeing with the medical expert's conclusions and arguing that the conclusions supported his contentions on appeal.  The Veteran's representative submitted a response in October 2011 requesting that the matter be remanded to the RO for initial consideration of the Veteran's September 2011 statement.  Inasmuch as the Veteran's September 2011 statement is in the way of argument, rather than evidence, a remand for initial consideration by the RO is not warranted.  Moreover, the Board notes that the Veteran's statement is one of complete agreement with the expert's findings, such that the Veteran is not prejudiced by the decision not to remand the claim to the RO. 

The claim was adjudicated as service connection for bilateral pes planus with hammertoes.  In reviewing the record, the Board found that the Veteran's assertions were clear that he had a residual bilateral disability of the fifth toes which he attributed to his pes planus being aggravated by military service.  



The VHA expert identified two separate medical disabilities of the feet.  The claim has been changed to reflect the findings of the VHA expert.


FINDINGS OF FACT

1. Bilateral pes planus pre-existed service and was not permanently worsened by service.

2. A disability of the fifth toe of each foot to include a hammertoe had onset in service.


CONCLUSIONS OF LAW

1. Bilateral pes planus pre-existed service and was not aggravated by service.  38 U.S.C.A. §§ 1131, 1153, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.306 (2011). 

2. A disability of the fifth toe of each foot to include a hammertoe was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in November 2003 and in March 2006.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 






As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in October 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records as well as post-service VA and private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was not afforded a VA examination with respect to his claim of service connection for a bilateral foot disability to include bilateral pes planus and a disability of the bilateral fifth toes.  However, as noted above, the Board did seek an expert medical opinion from a podiatrist through VHA with regard to the claim.  The VHA opinion contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate to decide the claim.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

A preexisting injury or disease will be considered to have been aggravated by service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).




Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Facts

The service treatment records show that on enlistment examination in October 1975 asymptomatic bilateral pes planus was noted.  Beginning in October 1975, the Veteran was seen for corns on the fifth toe of each foot, which were treated with debridement and medication.  The problem recurred every few months, necessitating additional treatment.

In January 1977, the Veteran had hyperkeratosis and bilateral foot pain secondary to pes planus.  In addition to the debridement, the podiatrist put him on a profile of running in tennis shoes and no continuous wearing of combat boots for four weeks.  

After service, the record shows that the Veteran was seen by a VA podiatrist in October 2003 for complaints of a painful right fifth toe.  He stated that had surgery on the fifth toe of each foot in 1989.  The left fifth toe was currently asymptomatic, but the right fifth toe was painful.  Physical examination showed a large one centimeter hyperkeratosis on the right fifth toe.  The diagnosis was recurrent right fifth hammertoe with surgery and a painful corn.  Shortly thereafter, the Veteran underwent a fifth digit arthroplasty and Z-plasty of the tendon and skin lengthening on the right foot.  

In a statement in October 2003, the Veteran stated that when he joined the military in October 1975 he was accepted with flat feet and issued a normal-sized boot.  At the time, he was not aware that he would need a wide-width boot.  After months of marching and physical training, his feet began to really hurt and he sought medical treatment which included debridement of corns and cortisone shots which gave temporary relief. 


The Veteran stated that he was later issued inserts which caused his feet to lean out and made the problem worse.  He continued to require treatment for his corns and fifth toes even after service, including surgery.  The problem had since returned and he had surgery again through VA in October 2003.

In a statement in September 2009, a VA physician stated the Veteran's bilateral pes planus deformity was not likely related to military service. 

In October 2009 the Veteran underwent right fifth digit hemiphalangectomy with skin derotation plasty in an effort to alleviate the pain caused by his hammertoe deformity.

In February 2011, the Veteran testified that he first began having severe foot pain in service about one month after basic training.  He did not seek treatment during basic training because he did not want to be held back or recycled, but he did seek treatment as soon as he arrived at his first duty station.  The Veteran stated that he was treated with padding over his toes and when the symptoms retuned, he was sent for recurrent treatment in the form of shaving the corns and cortisone shots.  He was issued an orthotic for use in his combat boot, but that only made the problem worse.  After service separation he shaved the corns and he learned to buy shoes that fit his feet better. He asserted that he had never had any problem with his flat feet prior to service, even while running track, but he believed his current foot disabilities were due to an aggravation of his pes planus or flat feet in service.  He specifically felt that having had to wear combat boots which were not wide enough for his feet had caused his problems with his fifth toes.

In June 2011, a VHA expert stated that it was unlikely that the Veteran's pes planus was aggravated by ill-fitted foot wear in service.  The Board had informed the VHA expert aggravated meant a permanently worsened beyond the natural progression of the disability.  The VHA expert stated that the pes planus was not the cause of the corns the Veteran developed in service, rather the corns were the result of a bone in the toe being rubbed by a tight shoe.  



The VHA expert stated that pes planus did tend to allow the foot to spread out more which could increase the pressure caused by the shoes, but the corn itself resulted from the pressure of the shoe on the skin and underlying bone.  This often resulted in surgical removal of the underlying bone in order to correct the hard corns, as the corns were merely a symptom of the problem.  The VHA expert stated that the Veteran's current bilateral fifth toe conditions, including hyperkeratosis, were a progression of the condition which was manifested in service.

Analysis

Pes Planus

The evidence set forth above clearly demonstrates that the Veteran had a pre-existing condition of bilateral pes planus or flat foot at the time of service entrance in October 1975.  As such, the presumption of soundness on service entrance does not apply with respect to that condition.  However, the determination which the Board must make is whether there is evidence of worsening in service and, if so, whether this worsening represented an aggravation of the underlying disability as a result of military service.  38 C.F.R. § 3.306.  

With the exception of a brief reference to painful feet in service, there is no evidence to suggest that the Veteran's bilateral pes planus was aggravated or even symptomatic in service.  In addition, there is no evidence in the medical record since service that the Veteran's bilateral pes planus is any worse than prior to service or even currently symptomatic.  The Veteran's treating VA physician stated that the Veteran does still have pes planus, but did not indicate that the condition was symptomatic. 







In the absence of evidence of permanent worsening of bilateral pes planus during service or since service, aggravation is not conceded as the pre-existing pes planus underwent no permanent increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 

The VHA expert expressed the opinion that pes planus was not aggravated in service to include as due to military foot wear.  The bilateral fifth toe disability which developed in service was not related to or evidence of a worsening of the pre-existing bilateral pes planus.  A VA physician also stated that the bilateral pes planus was not related to military service.

As there was no permanent increase in disability during service, the rebuttable presumption of aggravation has not been established, and as there is no increase in disability during service, service connection by aggravation is not established.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Board notes that the Veteran has never specifically stated or argued that his bilateral pes planus, which pre-existed service, was worsened or aggravated in service.  Rather, he has asserted that the bilateral fifth toe disabilities developed in service were the result of his boots being too tight, especially considering his flat feet, and may have been related to his pes planus.  In this respect, the Board adjudicates the question of service connection for bilateral pes planus to include as aggravated in service to ensure a complete resolution of this appeal.  As the preponderance of the evidence is against any finding that the Veteran's bilateral pes planus worsened in service, to include beyond the natural progression of the disability, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).






Fifth Toe Disability of Each Foot

With respect to the fifth toe disability of each foot, there is clear evidence that the Veteran had recurrent corns manifested in service, requiring treatment throughout.  Inasmuch as the fifth toe disability of each foot was not noted on service entrance, and one of the early medical notes attributes the toe problem o ill-fitting footwear, the presumption of soundness applies to the disability.  

The evidence further shows that the condition has continued since service and has resulted in surgeries.  In addition, the VHA expert expressed the opinion that the current fifth toe disability of each foot is a progression of that shown in service.

Based on the evidence set forth above, the Board determines that the current disability of the fifth toe of each foot to include any hammertoe deformity had onset in service.  It is a separate and distinct condition from and does not represent an aggravation of the pre-existing bilateral pes planus.  Based on the competent medical evidence, service connection for the disability of the fifth toe of each foot is established.


ORDER

Service connection for bilateral pes planus is denied.

Service connection for a disability of the fifth toe of each foot is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


